Citation Nr: 0604430	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-11 214A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

3.  Entitlement to an initial compensable evaluation for 
bronchitis.

4.  Entitlement to an initial compensable evaluation for 
sinusitis.

5.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the right tibia and fibula.

6.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1992 
to November 1997.  This case was remanded by the Board of 
Veterans' Appeals (Board) in December 2003 to the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO) for additional development, to include VA 
examinations of the service-connected disabilities at issue. 


FINDINGS OF FACT

1.  The medical evidence of record does not show residuals of 
asbestos exposure.

2.  The veteran failed, without good cause, to appear for 
multiple scheduled VA examinations, including in September 
2002 and October 2005.

3.  Due to the veteran's failure to cooperate with VA, the 
available evidence does not adequately document the current 
severity of the veteran's service-connected irritable bowel 
syndrome, bronchitis, sinusitis, residuals of a stress 
fracture of the right tibia and fibula, or residuals of a 
stress fracture of the left tibia and fibula.


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Due to the veteran's failure to report for VA 
examinations, his claims of entitlement to an initial rating 
in excess of 10 percent for irritable bowel syndrome or to a 
compensable evaluation for bronchitis, sinusitis, residuals 
of a stress fracture of the right tibia and fibula, and 
residuals of a stress fracture of the left tibia and fibula 
are denied.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
August 2002 and January 2004, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish his claim for service connection and for increased 
ratings.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Under the provisions of the VCAA, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  The Board notes that the veteran has failed to 
appear on several occasions in which examinations have been 
scheduled to determine the current severity of his service-
connected disabilities, including as recently as October 
2005.  In fact, the veteran has been given ample opportunity 
to present evidence and argument in support of his claims.  
There is evidence on file that letters were sent to the 
veteran's last address of record notified him prior to the 
examinations that he was scheduled for VA examinations in 
2002 and 2005 and that failure to report for a VA examination 
may have adverse consequences, including the denial of the 
claims.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).



Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's service medical records reveal that the 
veteran complained of breathing problems in service and 
bronchitis was diagnosed.  Examinations in service, 
including chest x-rays, do not reveal any evidence of 
asbestos related impairment.  Despite complaints of 
shortness of breath and a chronic cough on his discharge 
medical history report in October 1997, the veteran's 
lungs and chest were noted to be normal on medical 
examination in October 1997.  

Subsequent to service discharge, when examined by VA in 
March 1998, the veteran said that he was possibly exposed 
to asbestos in service.  A chest x-ray was normal.  The 
diagnoses included chronic bronchitis, for which service 
connection has been granted, and a history of possible 
asbestos exposure.  Subsequent postservice medical records 
do not contain any evidence of an asbestos-related 
disability, such as asbestosis.  Additionally, there is no 
favorable nexus medical opinion on file.  Consequently, 
all of the elements of Hickson have not been shown, 
service connection for residuals of asbestos exposure is 
not warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for residuals of asbestos.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2005), represent the average impairment of earning 
capacity resulting from disability. 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

The veteran was scheduled for VA examinations of his service-
connected disabilities on multiple occasions, including in 
September 2002 and October 2005 in conjunction with his 
increased rating claims.  The veteran failed to report for 
the examinations.  

Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2005).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.

In this case, VA scheduled the veteran for examinations of 
his irritable bowel syndrome, bronchitis, sinusitis, and 
bilateral stress fracture as there were questions concerning 
the current level of severity of the veteran's service-
connected disabilities.  No VA evaluation for rating purposes 
of these service-connected disabilities had been conducted 
since March 1998.  Moreover, the few medical records on file 
dated after March 1998 were primarily for treatment purposes; 
the treatment records are not part of a comprehensive 
examination for evaluation purposes and are not sufficient 
for rating purposes.  It is therefore clear that additional 
examinations were required and were properly scheduled.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist requires a thorough and 
contemporaneous medical examination that is sufficient to 
ascertain the current level of disability).  

The evidence on file indicates that notices of VA 
examinations in September 2002 and October 2005 were timely 
sent to the veteran's address of record.  However, he failed 
to report for these examinations.  There is no evidence on 
file which indicates that the veteran was not provided timely 
notice to report for these scheduled VA examinations.  In the 
absence of evidence to the contrary, it cannot be presumed 
that the veteran did not receive notice of the scheduled 
examinations.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for failing 
to report to be examined when VA requested.  No explanation 
has been provided by the veteran for his failure to appear 
for VA examinations.  Additionally, several notices to the 
veteran specifically advised him that failure to report for 
VA examinations scheduled in order to determine the current 
severity of a service-connected disability could result in 
the rating claims being denied.  

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for scheduled VA examinations in 
September 2002 and October 2005, which were necessary in 
order for the RO to properly evaluate his increased rating 
claims.  No adequate explanation has been offered for his 
failure to report.  There is no evidence on file 
demonstrating that the veteran had good cause for failing to 
report for examinations of his service-connected disabilities 
when VA requested.  He has not since explained why he failed 
to appear for the examinations and he has not submitted 
recent medical evidence concerning his service-connected 
disabilities which would enable to RO to evaluate those 
disabilities in an informed manner.  See 38 C.F.R. § 3.326 
(2005).

In cases where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such situations, the 
Board has no alternative but to deny the veteran's increased 
rating claims as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claims of entitlement to an initial 
evaluation in excess of 10 percent for irritable bowel 
syndrome and entitlement to initial compensable evaluations 
for bronchitis, sinusitis, residuals of a stress fracture of 
the right tibia and fibula, and residuals of a stress 
fracture of the left tibia and fibula is denial of the claims 
because of his failure to report for scheduled VA 
examinations without evidence of good cause for the failure 
to report.


ORDER

Service connection for residuals of asbestos exposure is 
denied.  

An initial rating in excess of 10 percent for irritable bowel 
syndrome is denied.

An initial compensable evaluation for bronchitis is denied.

An initial compensable evaluation for sinusitis is denied.


An initial compensable evaluation for residuals of a stress 
fracture of the right tibia and fibula is denied.

An initial compensable evaluation for residuals of a stress 
fracture of the left tibia and fibula is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


